DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 15-18 are currently pending.  Claims 15-18 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/FI2017/050206, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Specification does not provide support for the "eliminating an influence of unreacted iodine on the measured light absorbance or transmittance in the starch concentration analysis" limitation of claims 1 and 2.  Accordingly, claims 1 and 2 are not entitled to the benefit of the prior application.

Drawings
The drawings were received on 9/14/2022.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: Page 7, line 7 of the clean Substitute Specification filed 9/14/2022 "founded" should be "found".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determination of starch concentration at some wavelengths, does not reasonably provide enablement for determination of starch concentration at longer wavelengths such as microwaves and radio waves.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Case law holds that applicant' s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-12 can be used as claimed and whether claims 1-12 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-12, it is believed that undue experimentation would be required because:
(a) The nature of the invention would make it cumbersome to perform spectroscopy with long radio waves as the apparatus used would have to be very large.
(b) The inventor gives no direction on how such a process would be performed.
(c) There is an absence of working examples concerning detection of starch-iodine complexes at long wavelengths.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-12.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim contains the limitation of "a population containing dissolved starch only" which the Specification as filed does not appear to mention.  The examiner suggests using a "dissolved liquid portion of the sample" from page 10 line 31 of the Specification as filed.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no direction provided by the Specification on how the measurement of only dissolved starch using the iodine test gives data on the ratio of dissolved and absorbed starch in a sample.

Claim Rejections - 35 USC § 112(b)
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear what the population containing dissolved starch only is supposed to contain.  While it is clear that the population will need water as a solvent, it is unclear if every other solute, colloid, etc. is intended to be filtered out as the Specification does not appear to teach any such filtration methods.  Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice, Matthew. 2001. "New Techniques for Continuous Chemical Analysis in the Pulp & Paper Industry" PhD diss., Royal Institute of Technology. https://www.diva-portal.org/smash/get/diva2:8895/FULLTEXT01.pdf. in view of Hu et al. (CN 104833671 A).
Regarding claim 1, Rice teaches determining starch (p. 44, Fig. 6.1; p. 45, Par. 2) using “New analysis tools evolved to provide direct chemical and physical information describing the composition of a process stream,” (p. 1 Par. 2) A method comprising; conducting a sample of liquid from a process stream of liquid for online analysis of a starch concentration in the process stream of liquid based on the sample of liquid but does not appear to explicitly disclose adding iodine solution to the sample of liquid; measuring a light absorbance or transmittance of the sample of liquid after the step of adding the iodine solution; converting the measured absorbance or transmittance of the sample of liquid into the starch concentration of the sample of liquid by means of a predefined correlation between a starch concentration and a light absorbance or transmittance; and eliminating an influence of unreacted iodine on the measured light absorbance or transmittance in the starch concentration analysis by measuring the light absorbance or transmittance of the sample of liquid at a wavelength longer than about 700 nanometers.
However, Hu teaches adding iodine reagent (p. 2 last two lines) adding iodine solution to the sample of liquid; and measuring absorbance at 720 nm (p.4 step (7)) to determine starch concentration (p. 4 step (9)) measuring a light absorbance or transmittance of the sample of liquid after the step of adding the iodine solution; converting the measured absorbance or transmittance of the sample of liquid into the starch concentration of the sample of liquid by means of a predefined correlation between a starch concentration and a light absorbance or transmittance; and eliminating an influence of unreacted iodine on the measured light absorbance or transmittance in the starch concentration analysis by measuring the light absorbance or transmittance of the sample of liquid at a wavelength longer than about 700 nanometers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice to include the colorimetry determination based on the teachings of Hu in order to avoid the complicated processes involved in the international standard that affect repetition of samples (p. 2 last sentence of second paragraph of “Background technology”).
Regarding claim 3, Rice teaches separation using a high-shear turbulent flow filtration device and titrating the separated solution (p. 36 Fig. 5.1; p. 35 Par. 3).
Regarding claim 6, Rice teaches post-filtration using gravity settling, which would remove the particles in suspension (p. 20, Par. 3).
Regarding claim 7, Hu teaches the determination of starch (p. 4 step (9)).
Regarding claim 9, Rice teaches separating fibres (p. 18 Par. 3)
Regarding claim 10, Rice teaches conducting the sample from a paper process (p. 20 Fig. 3.3).
Regarding claims 11, Rice teaches using a continuous flow of analyte to operate a fuzzy logic controller (p. v Par. 5) where starch is a part of the titrimetric analysis (p. 44 Fig. 6.1)
Regarding claim 12, Rice teaches control of additives using a controller (p. 30 Fig. 4.5) where the additives can be deposit control agents (p. 11 Table 2.3).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice and Hu as applied to claim 1 above, and further in view of “Guidelines for Calibration in Analytical Chemistry”, Pure Appl. Chem. 70 (1998) 993-1014. (Guidelines).
Regarding claim 2, Rice and Hu teach the method of claim 1 as described above but do not appear to explicitly disclose measuring a light absorbance or transmittance of the sample of liquid before adding the iodine solution to provide two measurements and using the difference between the two measurements.
However, Guidelines teaches using an experimental blank for the parameters not under investigation, in this case starch (p. 998 Eq. (8) to p. 999 Eq. (9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice and Hu to include making a blank measurement based on the teachings of Guidelines in order to make methods transferable and standard-free (p. 999 Par. 3)
Regarding claim 4, Rice teaches separation using a high-shear turbulent flow filtration device and titrating the separated solution (p. 36 Fig. 5.1; p. 35 Par. 3).

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice and Hu as applied to claim 1 above, and further in view of Bridgeman, Jonathan, J. S. Simms, and S. A. Parsons. "Practical and theoretical analysis of relationships between particle count data and turbidity." Journal of Water Supply: Research and Technology—AQUA 51, no. 5 (2002): 263-271.
Regarding claim 5, Rice and Hu teach the method of claim 1 as described above but do not appear to explicitly disclose measuring a light scattering of the sample of liquid and compensating an effect of turbidity of the sample of liquid on the measurement of the absorbance or transmittance based on the light scattering measurement.
However, Bridgeman teaches that “Turbidity is measured in NTU using light scattering (nephelometric) techniques and is derived from consideration of the ratio of incident light to scattered light” (p. 268 lower left column). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice and Hu to include measuring light scattering to determine turbidity based on the teachings of Bridgeman because “‘Strategies should be developed for each treatment plant whereby the optimum use can be made of turbidity and/or particle monitors to minimize passage of particles into supply at all stages in the filtration cycle” (p. 263 lower left column).
Regarding claim 8, Rice and Hu teach the method of claim 1 as described above but do not appear to explicitly disclose measuring a light scattering of the sample of liquid and determining a particle count in the sample of liquid based on the measured light scattering.
However, Bridgeman teaches that “There are currently three counting techniques employed by particle counters in the water industry; these being light scattering, light obscuration, and electrical resistance” (p. 264 left column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice and Hu to include measuring light scattering to determine particle count based on the teachings of Bridgeman because “‘Strategies should be developed for each treatment plant whereby the optimum use can be made of turbidity and/or particle monitors to minimize passage of particles into supply at all stages in the filtration cycle” (p. 263 lower left column).

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Priority
The addition of the phrase "eliminating an influence of unreacted iodine on the measured light absorbance or transmittance in the starch concentration analysis" to the Specification results in a priority date of 9/28/2018 for claims 1-12 as the disclosures of application 16089841 and WO/2017/168045 are no longer the same despite the similar disclosure made in the second paragraph of page 6 of the corresponding WO document.
Drawings
The drawings are accepted.  All objections to the drawings are withdrawn.
Specification
	The objection to the specification from the Office Action mailed 6/14/2022 is withdrawn.  A minor informality objection has been added above.
Claim Objections
	The objections to the claims from the Office Action mailed 6/14/2022 are withdrawn.
35 USC § 112 Rejections
Claim amendments have resulted in the 112 rejections presented above.
35 USC § 103 Rejections
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Figure 6.1 of Rice depicts taking a liquid sample from paper mill process water and preforming continuous dynamic titration to determine starch of that sample.  The Office Action mailed 6/14/2022 references the second paragraph, not the first paragraph of page 45 in regards to starch measurement.
	The amylose of Hu is starch.  Therefore, Hu pertains to a measurement of starch concentration.  The added distilled water in Hu makes the sample a liquid sample.  The teachings for the sample collection and preparation are found in Rice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice to include the colorimetry determination based on the teachings of Hu in order to avoid the complicated processes involved in the international standard that affect repetition of samples (p. 2 last sentence of second paragraph of “Background technology”).  The motivation to combine references need not be the same as the motivations of the inventors to solve a particular problem.  The fact that Hu does not teach the elimination of the influence of unreacted iodine does affect the fact that at a measurement of 720 nm, the influence would be eliminated as stated in claims 1 and 2.
All other rejections from the Office Action mailed 9/14/2022 have been amended to address the amendments to the Claims as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796    

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796